IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,795-01


                  EX PARTE MELECIO SANTANA DELACRUZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W12-62922-T(A) IN THE 283RD DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                             ORDER

        Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. This Court

remanded the application on July 28, 2021. Applicant has told the Court that he has not received

from the District Clerk a copy of supplemental writ record, including the trial court’s findings of fact

and conclusions of law, that were filed in the case.

        Under Rule 73.4 of the Texas Rules of Appellate Procedure (TRAP), “When any pleadings,

objections, motions, affidavits, exhibits, proposed or entered findings of fact and conclusions of law,

or other orders are filed or made a part of the record, the district clerk shall immediately send a copy

to all parties in the case.”
                                                                                                      2

        If the district clerk has not already sent copy of the documents in question to Applicant, the

clerk shall immediately send copies Applicant. The district clerk shall notify this Court of the date(s)

upon which the documents were sent to Applicant. The district clerk shall comply with this order

within fourteen days from the date of this order.



Filed: November 28, 2022
Do not publish